UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-7047


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

LOUIS ANTONIO BRYANT, a/k/a Tinio,
 a/k/a Black, a/k/a B Stacks,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Charlottesville.     Norman K. Moon,
Senior District Judge. (3:04-cr-00047-NKM-1; 3:14-cv-80754-NKM-
RSB)


Submitted:   October 15, 2015             Decided:   October 20, 2015


Before WILKINSON, AGEE, and HARRIS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Louis Antonio Bryant, Appellant Pro Se. Ronald Mitchell Huber,
Assistant United States Attorney, Charlottesville, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Louis Antonio Bryant seeks to appeal the district court’s

orders dismissing his 28 U.S.C. § 2255 (2012) motion without

prejudice       and    denying    his    motion         for   reconsideration.              The

orders    are    not     appealable     unless      a    circuit     justice      or    judge

issues      a      certificate          of       appealability.              28        U.S.C.

§ 2253(c)(1)(B) (2012).            A certificate of appealability will not

issue     absent       “a    substantial     showing          of    the    denial      of     a

constitutional right.”            28 U.S.C. § 2253(c)(2) (2012).                  When the

district court denies relief on the merits, a prisoner satisfies

this    standard       by    demonstrating       that     reasonable       jurists      would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                Slack v. McDaniel, 529 U.S. 473,

484    (2000);     see      Miller-El   v.   Cockrell,        537    U.S.    322,      336-38

(2003).     When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the motion states a

debatable claim of the denial of a constitutional right.                               Slack,

529 U.S. at 484-85.

       We have independently reviewed the record and conclude that

Bryant has not made the requisite showing.                         Accordingly, we deny

a   certificate        of    appealability       and     dismiss     the    appeal.          We

dispense     with        oral   argument     because          the    facts     and      legal



                                             2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.

                                                               DISMISSED




                                   3